Citation Nr: 0125775	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  97-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disability currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1993 to April 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which continued an evaluation of 20 
percent disabling for the veteran's right ankle disability.

It is also noted that a personal hearing was scheduled before 
a member of the Board on October 3, 2001; however, the 
veteran failed to report on the scheduled date.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right ankle disability is manifested by 
dorsiflexion to 15 degrees and plantar flexion to 30 degrees, 
with pain on the extremes of all motion.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for a right ankle sprain with laxity has not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his right ankle disability is more 
severe than the 20 percent rating he is currently receiving, 
and that he is entitled to an increased rating based upon 
that fact.  

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  With regard to the current 
appeal, the Board finds that while the new law and 
accompanying regulations were enacted during the pendency of 
this appeal, and thus, have not been considered by the RO, 
there is no prejudice to the appellant in proceeding with 
this appeal, as the appellant has been fully informed as to 
laws and regulations governing his claim, including the 
requirements to substantiate his claim, and there is no 
indication that there is additional evidence that should be 
obtained with regard to this issue before proceeding with 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2001).  The factors of disability reside in reductions 
of their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2001).  With 
any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2001).

Evidence most recently submitted to the file include 
treatment records from VAMC Huntington dated May 1997.  These 
records indicated that the veteran was being treated for a 
chronic sprained ankle.  It was recommended at that time that 
he stay out of work until September 1997 in order to 
participate in an intensive rehabilitation program.

The veteran underwent a VA examination in December 1997.  The 
veteran stated that he first injured his right ankle in 1993 
while in basic training.  He had medical attention several 
times and received a medical discharge seven months later.  
The veteran had worked in a foundry for the past three years, 
but was having so much pain that his doctor took him off the 
job and he was attending school on a vocational 
rehabilitation grant.  He was complaining of pain in the 
right ankle, as well as gastric problems.  He wore a brace on 
his right ankle because he has fallen several times.  If he 
does not wear the brace, he turns his ankle.  A physical 
examination revealed the ankle as not being swollen.  
Assuming the ankle is in neutral position at 90 degrees, the 
left ankle went from 90-80 degrees in dorsiflexion and 90-150 
degrees in plantarflexion.  The right ankle went from 90 
degrees neutral position to 85 degrees of dorsiflexion and 
135 degrees of plantarflexion.  The examiner explained that 
these results meant the veteran lacked 15 degrees of 
plantarflexion and 5 degrees of dorsiflexion in the right 
ankle.  Inversion and eversion are equal in both ankles, 
although all motions at the extreme cause pain.  No 
crepitation on motion, however there are snapping motions 
which feel like tendons snapping, rather than loose bodies.  
The diagnosis was chronic, recurrent right ankle sprain.

The veteran's right ankle disability is currently rated as 20 
percent disabling under the provisions of Diagnostic Code 
5271.  Under Diagnostic Code 5271, a 20 percent evaluation 
(the highest rating available under Diagnostic Code 5271) may 
be assigned for marked limited motion of the ankle.  The 
normal ranges of motion of the ankle are 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 
4.71, Plate II.

As noted, the veteran has already been assigned the highest 
rating available under Diagnostic Code 5271.  Diagnostic 
criteria under Diagnostic Codes 5270 for ankylosis of the 
ankle, 5272 for ankylosis of the subastragalar or tarsal 
joint, 5273 for malunion of the os calcis or astragalus, or 
5274 for astragalectomy, are not for application, as the 
record does not show any such disability.  Further, as the 
veteran's right ankle disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
As such, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's right 
ankle disability.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, but there is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant more favorable 
determinations.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's disabilities on appeal have resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  In fact, the RO denied the 
veteran's claim in April 1998 for a total rating based on 
individual unemployability and the veteran did not initiate 
an appeal.  There is no evidence since his participation in 
vocational rehabilitation that his current disability is 
causing marked interference in his employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a right ankle disability is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


